Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grandi et al. (WO 9320394) [Grandi].
Regarding claim 1, Grandi discloses a food trolley and its recharging station comprising:
- at least one cooling plate (3 in Figure 1) mounted to a carrier (a bracket, 5 in Figure 1), wherein the at least one cooling plate projects freely away from the carrier and 
- a hollow body (a container, 1 in Figure 1).
Grandi also discloses that at least one cooling plate can be introduced into the hollow body and can be removed from the hollow body via a diffuser module (2 in Figure 1), wherein the central part of the diffuser module is hollowed out to receive and remove the cooling plate by moving the hollow body using rollers (7 in Figure 1), instead of moving the carrier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi’s food trolley and its recharging station to incorporate the teachings of Grandi by making the recharging station movable in order for operators to easily move the recharging station for the purpose of improving operational efficiency and/or protecting products to be frozen or to be heated in the hollow body, wherein the hollow body stays in the designated position to prevent delicate products in the hollow body from being damaged during movements.  
Regarding claim 2, Grandi discloses that the at least one cooling plate has a substantially rectangular area (3 in Figure 3 or 4).
Regarding claim 3, Grandi discloses that the at least one cooling plate is supported exclusively at the edge (3 in Figure 5).
Regarding claim 9, Grandi discloses a food trolley and its recharging station as set forth in claim 1, wherein the at least one cooling plate (3 in Figure 1) has temperature control passages (passages in the evaporator exchanger, 4 in Figure 1) or a temperature control medium (refrigerant in the refrigeration system) and that there is provided an apparatus (a compressor, 9 in Figure 1) for cooling the temperature control medium and for pumping the temperature control medium through the temperature control passages.

    PNG
    media_image1.png
    559
    746
    media_image1.png
    Greyscale

Claims 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grandi et al. (WO 9320394) [Grandi] in view of Moller (EP 2902736).
Regarding claims 4 and 5, Grandi discloses a food trolley and its recharging station as set forth in claim 1, wherein there are provided a plurality of cooling plates which are supported on the carrier (3 and 3’ in Figure 3)
Grandi does not disclose that a plurality of cooling plates overlaps each other and are free relative to each other, wherein the cooling plates 20are arranged substantially one above the other.
However, Moller discloses a plate freezer comprising a stack of freezer plates (2a-2m in Figure 2), wherein a plurality of freezer plates overlaps each other and are free relative to each other (Figure 2) and wherein the cooling plates 20are arranged substantially one above the other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi’s food trolley and its recharging station to incorporate the teachings of Moller by adding more cooling plates to the carrier (Grandi, a bracket, 5 in Figure 1) and arranging one cooling plate above the other for the purpose of saving an occupying space and increasing cooling capacity (or freezing capacity) by increasing contact area with products through a plurality of cooling plates.
Regarding claim 6, Grandi in view of Moller discloses a food trolley and its recharging station as set forth in claim 1, wherein the at least one cooling plate (Moller, one of cooling plates, 2a-2q in Figure 1) is mounted movably perpendicularly to the surface extent of the cooling plates (Moller, Figure 1).
Regarding claim 7, Grandi in view of Moller discloses a food trolley and its recharging station as set forth in claim 6, wherein there is provided a motion device (Moller, an actuator, 5 in Figure 1) which is supported on the carrier (Moller, a frame, 4 in Figure 1) and wherein the at least one cooling plate (one of cooling plates, 2a-2q in Figure 1) is movable by the motion device perpendicularly to the surface extent of the at least one cooling plate [Lines 1-3 in Paragraph 51].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grandi et al. (WO 9320394) [Grandi] in view of Moller (EP 2902736) and further in view of Ambrosius et al. (WO 2011048031) [Ambrosius].
Regarding claim 8, Grandi in view of Moller discloses a food trolley and its recharging station as set forth in claim 7.
Grandi in view of Moller does not disclose that the motion device for the food trolley and its recharging station as set forth in claim 7 is in the form of a scissors lift.
However, Ambrosius discloses a carrier with two plane-parallel plates (1 in Figure 1) connected to one another by two scissor joints (2 in Figure 1), which are used as motion devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi in view of Moller’s food trolley and its recharging station to incorporate the teachings of Ambrosius by adopting a scissors lift as a motion device to move cooling plates for the purpose of reducing maintenance issues by utilizing a simple motion device.
Claims 10-12, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grandi et al. (WO 9320394) [Grandi] in view of Williams (US 3,908,749).
 Regarding claim 10, Grandi discloses a food trolley and its recharging station comprising:
a body arrangement for holding containers (1’ in Figure 1) to be temperature-controlled for use with the cooling plate (3 in Figure 1) assembly as set forth in claim 1, the body arrangement comprising a hollow body having an opening as shown in the above figure, wherein provided in the hollow body are holding devices for spaced holding of the containers in the hollow body. 
Grandi does not disclose that the containers in the hollow body are so arranged that at least one cooling plate can be introduced and removed by way of the opening between the containers even though at least one cooling plate can be introduced and removed by way of the opening at the diffuser module (2 in Figure 1).
However, Williams discloses an arrangement for holding containers (trays, 18 in Figure 1) in a meal transportation cart (10 in Figure 1), wherein the containers in the hollow body are so arranged that at least one cooling plate can be introduced and removed by way of the opening between the containers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi’s food trolley and its recharging station to incorporate the teachings of Williams by changing the arrangement for holding containers in Grandi’s food trolley for the purpose of introducing and removing at least one cooling plate by way of the opening between the containers to let at least one cooling plate directly contact containers.
Regarding claim 11, Grandi in view of Williams discloses the body arrangement as set forth in claim 10, wherein the holding devices (Williams, tray guides, 20 in Figure 1) are in the form of projections in the hollow body for supporting the containers (Williams, trays, 18 in Figure 1), wherein the containers are to be arranged in particular substantially one above the other [Williams, Figure 1].
Regrading claim 12, Grandi in view of Williams discloses the body arrangement as set forth in claim 11, wherein the projections are arranged parallel to an introduction direction for the containers [Williams, Figure 1].
Regarding claim 14, Grandi in view of Williams discloses the body arrangement as set forth in claim 10. 
Grandi discloses that the hollow body (container, 1 in Figure 1 and diffuser module, 2 in Figure 1) is made from a heat-insulating material [Line 255 in Page 7].
Regarding claim 15, Grandi in view of Williams discloses the body arrangement as set forth in claim 10. 
Williams discloses that containers are arranged therein and containers have extensions for resting on the projections as shown in the below figure.

    PNG
    media_image2.png
    671
    764
    media_image2.png
    Greyscale

Regarding claim 17, Grandi discloses a food trolley and its recharging station comprising:
- a cooling plate assembly including at least one cooling plate (3 in Figure 1) mounted to a carrier (a bracket, 5 in Figure 1), wherein the at least one cooling plate projects freely away from the carrier and 
- a hollow body (a container, 1 in Figure 1), wherein holding devices are provided for holding containers (1’ in Figure 1) to be cooled.
Grandi also discloses that at least one cooling plate can be introduced into the hollow body and can be removed from the hollow body via a diffuser module (2 in Figure 1), wherein the central part of the diffuser module is hollowed out to receive and remove the cooling plate by moving the hollow body using rollers (7 in Figure 1), instead of moving the carrier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi’s recharging station to incorporate the teachings of Grandi by making the recharging station movable in order for operators to easily move the recharging station for the purpose of improving operational efficiency and/or preventing delicate products from being damaged during movements.  
Grandi does not disclose that the containers in the hollow body are so arranged that at least one cooling plate can be introduced and removed by way of the opening between the containers.
However, Williams discloses an arrangement for holding containers (trays, 18 in Figure 1) in a meal transportation cart (10 in Figure 1), wherein the containers in the hollow body are so arranged that at least one cooling plate can be introduced and removed by way of the opening between the containers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi’s food trolley and its recharging station to incorporate the teachings of Williams by changing the arrangement for holding containers in Grandi’s food trolley for the purpose of introducing and removing at least one cooling plate by way of the opening between the containers to let at least one cooling plate directly contact containers.
Regarding claim 18, Grandi discloses a method of temperature control of material in containers (1’ in Figure 1), the method comprising:
- holding the containers (1’ in Figure 1) in a hollow body (a container, 1 in Figure 1),
- introducing at least one cooling plate (3 in Figure 1) into the hollow body via a diffuser module (2 in Figure 1), wherein the central part of the diffuser module is hollowed out to receive the cooling plate, and 
- temperature-controlling the containers with a heat-carrying liquid (11 in Figure 1) by the at least one cooling plate (3 in Figure 1).
Grandi also discloses a refrigeration system including a compressor (9 in Figure 1) and an evaporator exchanger (4 in Figure 1) capable of freezing material in containers.  
Grandi does not disclose a method to introduce at least one cooling plate between the containers into the hollow body, and to control temperature of the containers together with liquid therein by the at least one cooling plate.
However, Williams discloses an arrangement for holding containers (trays, 18 in Figure 1) in a meal transportation cart (10 in Figure 1), wherein the containers in the hollow body are so arranged that at least one cooling plate can be introduced and removed by way of the opening between the containers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi in view of Williams’s food trolley and its recharging station to incorporate the teachings of Williams by changing the arrangement for holding containers in Grandi’s food trolley for the purpose of introducing and removing at least one cooling plate by way of the opening between the containers to let at least one cooling plate directly contact containers. As a result, liquid in the containers can be temperature controlled by direct contact with the at least one cooling plate.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grandi et al. (WO 9320394) [Grandi] in view of Williams (US 3,908,749) and further in view of Moller (EP 2902736).
Regarding claim 13, Grandi in view of Williams discloses the body arrangement as set forth in claim 10.
Grandi in view of Williams does not disclose a motion device for moving cooling plates.
However, Moller discloses a plate freezer comprising a stack of freezer plates (2a-2m in Figure 2), wherein freezer plates are movable vertically by a motion device (an actuator, 5 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi in view of Williams’s food trolley and its recharging station to incorporate the teachings of Moller by adding more cooling plates and adopting a motion device to the recharging station for the purpose of letting cooling plates contact adjacent containers by displacing, in particular lifting at least one cooling plate together with the containers.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grandi et al. (WO 9320394) [Grandi] in view of Williams (US 3,908,749) and further in view of Renaud (US 2005/0217306).
Regarding claim 16, Grandi in view of Williams discloses the body arrangement as set forth in claim 10. 
Grandi in view of Williams does not disclose that there is a free space in the hollow body for a motion device which is to be introduced and removed, in particular a scissors lift.
However, Renaud discloses a cage, wherein there is a free space which can be occupied by a device.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grandi in view of Williams’s food trolley to incorporate the teachings of Renaud by securing a free space at the lower side in the food trolley for the purpose of letting a motion device be introduced and removed, in particular a scissors lift to move cooling plates in the food trolley.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        




/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763